          
         Case     Document
              1:17-cv-00423-WHP    
                                           127  
                                                 Filed 07/16/20   Page 1 of 1




                                                                       
                                                                           July 15, 2020
VIA ECF
The Honorable William H. Pauley III
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007
        Re:     King Range, Jr. v. 535 Broadway Group LLC et al., 17-cv-423-WHP
Dear Judge Pauley,
        Our office represents Defendant, 535 Broadway Group LLC (“535 Broadway”) in the above-
referenced action. In light of co-Defendant Lucky Brand Dungarees Stores LLC’s (“Lucky Brand”)
filing of a Notice of Suggestion of Pendency of Bankruptcy and Automatic Stay of Proceedings
(ECF No. 124), we write to respectfully request that the Court stay this entire litigation until such time
as the automatic bankruptcy stay is no longer in effect.
         As the Court may recall, on February 21, 2020, 535 Broadway and Lucky Brand filed a joint
motion for partial summary judgment. (ECF No. 111). Briefing on the motion is not yet complete.
Plaintiff has not yet filed his opposition, and Defendants have, of course, not yet filed any reply.
During the December 19, 2019 pre-motion conference, Your Honor gave Plaintiff permission to obtain
specific limited discovery regarding certain issues raised in Defendants’ joint motion. All parties
informed the Court via letter, dated May 29, 2020, that “Due to the ongoing situation resulting from
COVID-19, the parties have been unable to complete the limited discovery. Defendant Lucky’s store
is currently closed, and its district manager expected to offer testimony is currently furloughed. As
such, it remains unclear when the discovery will be able to be completed.” (ECF No. 123). Since that
time, our office has learned that Lucky Brand vacated the store, although their lease term has not yet
expired.

        In light of the automatic bankruptcy stay, it is unclear when limited discovery will be able to
be taken and when briefing on Defendants’ joint motion for partial summary judgment will be able to
proceed.

       Furthermore, 535 Broadway and Lucky Brand have interposed cross-claims against each other.
The automatic bankruptcy stay makes litigating those cross-claims impossible.

        Accordingly, 535 Broadway respectfully requests that the Court stay this matter until such time
as the automatic bankruptcy stay is no longer in effect.

        We thank the Court in advance for its consideration of this request.

In view of the pending bankruptcy proceeding,                    Respectfully submitted,
the Clerk of Court is directed to stay this case.
Additionally, the parties shall submit a joint
                                                                 ____________________
status report by October 16, 2020.                                   Eliad S. Shapiro
cc:     All Counsel. (via ECF)
Dated: July 16, 2020
       New York, New York
